This was a petition for the review of an action in a justice’s court, in which the petitioner alleged that he had discovered new and material evidence. On a hearing of the merits, it appeared that the " newly discovered evidence was merely cumulative ; but the Couet, in addition to this objection, observed that the petition would not be sustained here on any ground, inasmuch as it was clearly within the jurisdiction of the court of Common Pleas, to which tribunal it seemed to be the intent of the legislature that applications of this sort should be preferred.